                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA


 In Re:                                    )
                                           )
       STEPHANIE LEE,                      )     CASE NO: 19-70859
                                           )     CHAPTER 13
       Debtor.                             )
                                           )
 ______________________________________________________________________________

                         OBJECTION TO CONFIRMATION
 ______________________________________________________________________________


          TitleMax of Alabama, Inc. (“TitleMax”), objects to the confirmation of the Debtor’s

 proposed bankruptcy plan. In support of its objection, TitleMax shows:

 1.       The debt at issue stems from a pawn transaction on a 2017 Mazda Mazda6 the Debtor

          entered on April 24, 2019. A copy of the pawn ticket and title are attached as Exhibit A.

          TitleMax has a properly recorded lien on the title.

 2.       Under the pawn contract, the Debtor was to repay $10,000.00 plus a pawnshop charge of

          $1,299.00 on or before May 24, 2019.

 3.       The contract matured on May 24, 2019. Under Alabama law, the Debtor had thirty days

          from the date of maturity to redeem the vehicle. ALA. CODE § 5-19A-6. The Debtor did

          not act to redeem the vehicle within that period.

 4.       On May 21, 2019, the Debtor filed a Chapter 13 petition. The Debtor has filed a plan

          proposing to pay TitleMax over the life of the plan.

 5.       The only right of the Debtor’s estate is the right conferred by state law. In re Lewis, 137

          F.3d 1280, 1283 (11th Cir. 1998) (citing Southtrust Bank of Alabama v. Thomas, 883 F.2d

          991, 995 (11th Cir. 1989)). Alabama Code § 5-19A-2(3) defines a pawn transaction as a



                                               Page 1 of 5


Case 19-70859-JHH13          Doc 19    Filed 08/13/19 Entered 08/13/19 11:27:21             Desc Main
                                      Document     Page 1 of 5
       “loan on the security of pledged goods on condition that the pledged goods are left with

       the pawnbroker and may be redeemed or repurchased by the seller for a fixed price

       within a fixed period of time.” Pledged goods are defined as “tangible personal property

       other than choses in action, securities, or printed evidences of indebtedness, which

       property is purchased by, deposited with, or otherwise actually delivered into the

       possession of, a pawnbroker in connection with a pawn transaction.” ALA. CODE § 5-

       19A-2(6).

 6.    The Code specifies that a pledgor may redeem or repurchase the pledged goods. § 5-

       19A-9(a). A pledgor does not have to redeem the pledged goods, but if the Debtor does

       not redeem the pledged goods, he forfeits them to the pawnbroker. § 5-19A-6. The Code

       also specifies that a pledgor may redeem or repurchase the pledged goods. § 5-19A-9(a).

       If the Debtor does not redeem the pledged goods on or before the maturity date, the

       pawnbroker holds the goods for 30 days and the pledgor or seller may redeem or

       repurchase the goods within the 30-day period by paying the originally agreed upon

       redemption price plus another pawnshop charge. § 5-19A-10. Once the redemption

       period expires, the Debtor automatically forfeits the vehicle and absolute right, title and

       interest vests in the pawnbroker. § 5-19A-6. Thus, the only right held by the Debtor

       under Alabama law is the right to redeem the pledged property in the period allotted,

       nothing more.

 7.    In re Lewis addressed an ownership interest in a repossessed vehicle. Lewis, 137 F.3d at

       1283. The debtor argued that the repossessed vehicle should be property of the estate

       under Alabama’s version of the commercial code. Id. at 1282. The appellate court held

       that while the debtor’s estate had an interest in the automobile under federal law, its



                                            Page 2 of 5


Case 19-70859-JHH13       Doc 19    Filed 08/13/19 Entered 08/13/19 11:27:21              Desc Main
                                   Document     Page 2 of 5
       interest was only a right of redemption under state law. Id. at 1284. State law controls

       pawn contracts. See generally ALA. CODE § 5-19A-1, et seq. Thus, the only right the

       estate retains is the right to redeem the goods within the statutory period, extended by the

       filing of the bankruptcy petition.

 8.    The Debtor’s proposed plan would impermissibly extend the statutory redemption period

       for the vehicle at issue. The Debtor’s only recourse was to redeem the vehicle by a lump-

       sum payment within the requisite redemption period. Smith v. Commercial Fed.

       Mortgage Corp. v. Smith, 85 F.3d 1555, 1561 (11th Cir. 1996); In re Jones, 304 B.R. 462,

       466 (Bankr. N.D. Ala. 2003). Under 11 U.S.C. § 108(b), the Debtor may extend the

       statutory redemption period for 60 days by filing a bankruptcy petition. In re Bramlett,

       483 B.R. 244, 246 (N.D. Ala. 2012). The filing of a bankruptcy petition does not stay the

       running of the redemption period beyond 60 days. In re Northington, 876 F.3d 1302,

       1313-15 (11th Cir. 2017). Thus, Debtor had until July 20, 2019, 60 days after the filing of

       the petition, to redeem the vehicle. The Debtor’s plan cannot modify TitleMax’s right to

       the vehicle. Id. at 1315-16.

 9.    The Debtor’s plan impermissibly tries to convert her obligation to redeem the vehicle into

       a debt she can pay through her bankruptcy plan. In re Jones, 304 B.R. 462, 468 (N.D.

       Ala. 2003); 11 U.S.C. § 1322. The Debtor’s plan improperly treats the vehicle as if the

       Debtor owned it subject to an ordinary security interest instead of as pawned property.

       The only right held by the Debtor, after pawning the vehicle at issue, was the right to

       redeem the property. The bankruptcy laws do not allow for the extension of the statutory

       period throughout the life of the Debtor’s proposed plan. Northington, 876 F.3d at 1313-

       15.



                                            Page 3 of 5


Case 19-70859-JHH13       Doc 19    Filed 08/13/19 Entered 08/13/19 11:27:21             Desc Main
                                   Document     Page 3 of 5
 10.    The filing of the bankruptcy petition did not freeze the statutory right of redemption in

        place, and after the expiration of the 60-day period, the Debtor automatically forfeits the

        vehicle and absolute right, title and interest vest in TitleMax. Northington, 876 F.3d at

        1311; ALA. CODE § 5-19A-6. In Northington, the 11th Circuit addressed the effect of a

        bankruptcy filing made before the expiration of a statutory redemption period in a pawn

        transaction. The court made clear that while a pawned vehicle becomes part of the

        bankruptcy estate if a petition is filed before the redemption period expires, the vehicle

        stops being property of the estate after the expiration of the redemption period. Id. at

        1315. Here, the bankruptcy petition was filed before the expiration of the redemption

        period, but the Debtor did not redeem the vehicle before the expiration of the 60-day

        period. Thus, the vehicle is no longer part of the bankruptcy estate nor subject to

        modification in the Debtor’s Chapter 13 plan.



        For these reasons, TitleMax of Alabama, Inc., asks that the Debtor’s proposed plan be

 denied confirmation because it improperly tries to grant the Debtor an extended period to redeem

 the vehicle, which she has already forfeited with rights vesting in TitleMax.




                                                              Respectfully Submitted,

                                                              /s/ Gage C. Smythe
                                                              Jeffrey L. Ingram, Esq.
                                                              Gage C. Smythe, Esq.




                                             Page 4 of 5


Case 19-70859-JHH13        Doc 19    Filed 08/13/19 Entered 08/13/19 11:27:21              Desc Main
                                    Document     Page 4 of 5
 OF COUNSEL:
 GALESE & INGRAM, P.C.
 800 Shades Creek Pkwy, Suite 300
 Birmingham, Alabama 35209
 Tel: (205) 870-0663
 Fax: (205) 870-0681
 Email: jeff@galese-ingram.com
        gage@galese-ingram.com




                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the above and foregoing pleading upon all
 parties of records on this 13th day of August, 2019 as follows:

 Debtor’s Attorney
 John W Stahl
 810 28th Ave
 Tuscaloosa, AL 35401
 Stahllaw1@netzero.com

 Bankruptcy Trustee
 C. David Cottingham
 701 22nd Ave, Suite 4
 P.O. Drawer 020588
 Tuscaloosa, AL 35402
 dcottingham@ch13tuscaloosa.com

                                                             /s/ Gage C. Smythe




                                             Page 5 of 5


Case 19-70859-JHH13        Doc 19    Filed 08/13/19 Entered 08/13/19 11:27:21            Desc Main
                                    Document     Page 5 of 5
